Citation Nr: 0626170	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, type II, for the period from March 10, 
2002, to July 28, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, from July 29, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a June 2003 rating decision in which the RO 
granted service connection for diabetes mellitus Type II and 
assigned an initial rating of 10 percent, effective March 10, 
2002, as well as assigned a a rating of 20 percent effective 
July 28, 2003.  The veteran filed a notice of disagreement 
(NOD) with the assigned ratings in August 2003, and the RO 
issued a statement of the case (SOC) in December 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2004.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
diabetes mellitus, type II, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although the RO 
assigned a higher, 20 percent, rating for the condition from 
July 29, 2003, inasmuch as higher ratings for the condition 
are available both before and since July 29, 2003, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, claims for higher rating, at each stage, remain 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the Board construes the appeal as 
encompassing the two issues set forth on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.  

As noted in the Introduction, in a June 2003 rating decision, 
the RO granted service connection for diabetes mellitus, type 
II and assigned an initial rating of 10 percent effective 
March 10, 2002 and an increased rating of 20 percent rating 
effective July 28, 2003.  However, the RO did not issue a  
notice letter after the June 2003 rating action specific to 
the claims for higher ratings on appeal.

Hence, a remand of these  matters for full compliance with 
the VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the  recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claims for higher ratings should include 
continued  consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should furnish the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claims for higher rating 
on appeal.  The RO's letter should 
include identification of the type of 
evidence necessary to substantiate each 
claim.   To ensure that the duty to 
notify the appellant what evidence will 
be obtained by whom is met, the RO's 
letter should request the appellant to 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any outstanding pertinent  medical 
records that are not currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher ratings for diabetes mellitus, 
type II, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claims, I, the RO must 
document its continued consideration of 
whether "staged rating", pursuant to 
Fenderson, cited to above, is 
appropriate.

5.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


